Citation Nr: 0030721	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  97-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.

6.  Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction of the left knee, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable rating for degenerative 
joint disease of the right shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Initially, the Board notes VA has a duty to assist the 
veteran in the development of her claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Service Connection Claims
Right Knee Disorder

Service medical records show the veteran complained of 
bilateral knee pain in March and April 1995.  The diagnoses 
included patellofemoral syndrome, probable patellofemoral 
syndrome, and rule out degenerative joint disease.  X-ray 
examination of the right knee in April 1995 was grossly 
normal.  A June 1995 report of medical history noted the 
veteran complained of bilateral knee pain caused by sports 
activities since 1994.  

During VA examination in November 1995 the veteran reported 
minor soreness to the right knee.  The examiner noted 1+ 
grating upon movement but a full range of motion.  The 
diagnoses included degenerative joint disease of the right 
knee.  

At her personal hearing in March 1997 the veteran testified 
that she experienced tenderness to the right knee and was 
unable to walk for long distances without resting.  

During VA examination in March 1997 the veteran complained of 
minor pain and dysfunction to the right knee upon frequent 
squatting, kneeling, and athletics.  The examiner noted that 
the right knee while the veteran was in a supine position was 
within normal limits, including range of motion.  The 
diagnoses included minor right knee patellofemoral syndrome.  
X-ray examination revealed a normal right knee.

The Board notes that the November 1995 VA examiner provided a 
diagnosis of degenerative joint disease within one year of 
the veteran's separation from active service; however, 
subsequent x-ray examination revealed a normal right knee.  
Therefore, the Board finds additional development is required 
to determine the nature and etiology of any present right 
knee disorders.  


Right Ankle

Service medical records show the veteran reported an injury 
to her right ankle in June 1988 while playing softball.  The 
examiner noted moderately severe point tenderness to the 
medial malleolus.  The ankle was stable with a full range of 
motion.  The diagnosis was contusion to the right malleolus.  
X-ray examination revealed no significant abnormalities.

In June 1993 the veteran reported right ankle pain over the 
previous month after a twisting injury while walking.  The 
examiner noted tenderness to the anterior tibiofibular area.  
It was noted x-ray examination revealed a possible osteophyte 
with possible old avulsion to the dorsal aspect of the 
navicula and a small spur to the posterior talus.  The 
diagnoses included possible chronic right anterior 
tibiofibular/calcaneofibular sprain and possible avulsion.  
Records dated in July and August 1993 noted resolving right 
ankle sprain and complaints of continued right ankle pain.

Records dated in May 1995 show the veteran incurred an 
inversion injury to the right ankle 3 to 4 days earlier with 
pain and swelling to the lateral malleolus.  The diagnosis 
was grade I right ankle sprain.  X-ray examination revealed 
soft tissue swelling to the lateral malleolus area but no 
fractures or significant abnormalities.  There was evidence 
of old fractures to the anterior tarsal navicular.  A June 
1995 report of medical history noted the veteran complained 
of recurring right ankle pain.

During VA examination in March 1997 the veteran reported her 
ability for prolonged walking and standing was impaired.  The 
examiner noted full range of motion to the right ankle with 
tenderness beneath the right lateral malleolus.  The 
diagnoses included degenerative joint disease of the right 
ankle, by history.  X-ray examination revealed a normal right 
ankle.  There was evidence of posterior os trigonum and a 
secondary center of ossification to the superior margin of 
the navicular tarsal bone.

The Board notes that service medical records include a 
diagnosis of possible chronic right ankle sprain and that 
post-service medical records note continued complaints of 
right ankle pain and a diagnosis of degenerative joint 
disease.  The Board also notes that x-ray examination during 
service revealed possible osteophyte with possible old 
avulsion to the dorsal aspect of the navicula and a small 
spur to the posterior talus.  Therefore, the Board finds an 
additional medical examination is required to clarify the 
nature and etiology of any present right ankle disorders.

Back Disorder

Service medical records show that in June 1992 the veteran 
complained of back problems possibly related to left knee 
soreness.  The examiner noted decreased range of motion of 
the spine and decreased intervertebral joint motion to the 
lower lumbar area.  There was an increase in the kyphotic 
curve and evidence of paraspinal muscle tension.  The 
diagnosis was some lumbar tension - myositis.  A June 1995 
report of medical history noted the veteran complained of 
recurring thoracic back pain since 1990.  Records indicate a 
normal separation examination in June 1995.  The examiner 
noted a full range of motion of the spine.  

At her personal hearing in March 1997 the veteran testified 
that her private chiropractor had informed her of 
subluxations of the spine.  She also stated she had received 
physical therapy treatment for back pain during active 
service.

During VA examination in March 1997 the veteran reported she 
experienced an onset of low back pain in 1991 without 
antecedent injury.  The examiner noted full range of motion 
of the lumbar spine.  The diagnoses included chronic 
lumbosacral strain.  X-ray examination revealed a normal 
lumbar spine.

An April 1997 private chiropractor's report noted the veteran 
had been receiving treatment for low and mid back pain since 
September 1996 and that she was presently maintaining 
corrections of spinal subluxations and chiropractic 
adjustment with one visit per week.  It was noted that she 
occasionally experienced acute exacerbations of lower back 
pain which typically resolved quickly.

The Board notes that post-service VA examination and private 
chiropractor reports indicate present back disorders but do 
not include an opinion as to etiology.  Therefore, the Board 
finds additional development is required to determine the 
nature and etiology of any present back disorders.  

Sinus Disorder

Service medical records dated in September 1991 show the 
veteran complained of sinus congestion and nasal drainage.  
The diagnosis was probable vasomotor rhinitis.  Records dated 
in April and November 1992 included diagnoses of upper 
respiratory tract infection.  In February 1993 the veteran 
complained of intermittent sinus congestion and headaches 
over 6 months.  The examiner stated there was no evidence of 
active sinus disease.  The diagnosis was allergic rhinitis, 
probably secondary to smoke.  A December 1994 report included 
a diagnosis of upper respiratory infection.  In her June 1995 
report of medical history the veteran noted sinus problems in 
1992 related to inhalation of cigarette smoke with no 
recurrence of the problem since returning from an overseas 
tour in Germany.

VA examination in November 1995 included a diagnosis, 
presumably based upon the veteran's report, of chronic 
sinusitis while overseas from 1992 to 1994 from exposure to 
smoke but with only occasional minor headaches and sinus 
problems since that time.  There was no present tenderness to 
the sinus.

At her personal hearing in March 1997 the veteran testified 
that she had experienced no sinus problems after returning 
from Germany until the previous month when she began to have 
drainage and pressure in the sinus areas.  She stated that 
she had not received any medical treatment and had treated 
the disorder herself.  

Although the November 1995 VA examiner provided a diagnosis 
of chronic sinusitis during active service, the service 
medical records do not include evidence of an underlying 
chronic disability at that time and it is unclear if the 
veteran presently has sinusitis.  Therefore, the Board finds 
additional development is required to determine the nature 
and etiology of any present sinus disorders.  


Gastrointestinal Disorder

Service medical records dated in March 1989 show the veteran 
complained of abdominal pain, loose stools, and sour stomach.  
The diagnoses included suspected gastrointestinal etiology.  
An April 1989 report included diagnoses of rule out mild 
gastric inflammation and doubtful peptic ulcer disease.  A 
subsequent report noted an upper gastrointestinal series was 
unremarkable and provided a diagnosis of gastritis.  A June 
1995 report of medical history shows the veteran noted 
indigestion in 1989 with full recovery and no recurrence.  

At her personal hearing in March 1997 the veteran testified 
that she experienced chronic indigestion associated with 
certain foods.  She stated she treated herself by abstaining 
from certain foods and using over-the-counter medication.  

Although the veteran received a VA general medical 
examination in November 1995 the examiner did not address 
matters related to a gastrointestinal disorder.  Therefore, 
the Board finds additional development is required to 
determine the nature and etiology of any present 
gastrointestinal disorders.  

Increased Rating Claims

In statements and personal hearing testimony in support of 
her claims the veteran reported her left knee and right 
shoulder disabilities were more severely impaired than 
indicated by the present evaluations.  She stated she 
experienced a loss of power to the left leg and had pain on 
kneeling.  She also reported a physical therapist had 
informed her thigh muscle was atrophied.  She testified she 
experienced painful motion of the right shoulder after 
lifting.  

The medical evidence of record includes a report of a VA 
orthopedic examination in March 1997.  The Board notes, 
however, that the examiner did not adequately address the 
veteran's complaints of pain and dysfunction.  Therefore, 
additional development is required to determine the current 
nature and extent of the service-connected disabilities on 
appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
relevant to the matters on appeal, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records from all sources she identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of her 
service-connected left knee and right 
shoulder disorders and to determine the 
current nature and etiology of any 
present right knee, right ankle, or back 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

The examiner should also be requested to 
state the following medical opinion:  
whether it is as least as likely as not 
that the appellant's current right knee, 
right ankle and back disorders, if shown, 
originally manifested as the result of 
either disease or injuries during her 
military service.  If the examiner is 
unable to answer the questions, the 
reasons should be clearly stated.

3.  The veteran should be afforded a VA 
general medical examination to determine 
the current nature and etiology of any 
present sinus or gastrointestinal 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including x-ray 
examination.  A complete rationale for 
the opinions given should be provided.

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claims.  38 C.F.R. § 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
A. BRYANT
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


